SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

14
CA 16-00247
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND SCUDDER, JJ.


LISA MARIE GUY, PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

ERIC GUY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


JUSTIN S. WHITE, WILLIAMSVILLE, FOR DEFENDANT-APPELLANT.

JOHN P. PIERI, BUFFALO, FOR PLAINTIFF-RESPONDENT.

CHERYL A. ALOI, ATTORNEY FOR THE CHILDREN, BUFFALO.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered October 6, 2015. The order directed
defendant to pay attorney’s fees of $13,958.26 to counsel for
plaintiff.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs, and plaintiff’s
application for attorney’s fees is denied.

     Same memorandum as in Guy v Guy ([appeal No. 1] ___ AD3d ___
[Feb. 3, 2017]).




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court